








Exhibit 10.1




FORBEARANCE AGREEMENT TO
FIRST LIEN INDENTURE




This FORBEARANCE AGREEMENT (this “Agreement”) is entered into as of January 30,
2015, by and among Saratoga Resources, Inc. (the “Issuer”), the Guarantors party
to the First Lien Indenture (as hereinafter defined) (collectively, with Issuer,
the “Credit Parties”) and the holders of Notes issued under the First Lien
Indenture (as hereinafter defined) party hereto (each, a “Noteholder” and
together, the “Noteholders”).

RECITALS




A.

Issuer, the other Credit Parties and The Bank of New York Mellon Trust Company,
N.A., as trustee (in such capacity, “Trustee”) are parties to that certain
Indenture, dated as of November 22, 2013 (as has been or may be further amended,
restated, supplemented or otherwise modified from time to time, the “First Lien
Indenture”), pursuant to which, among other things, the Issuer issued the Notes.

B.

As of the date hereof, the Defaults and Events of Default identified as “Current
Defaults” on Exhibit A hereto (collectively, the “Current Defaults”) have
occurred and are continuing and the Events of Default identified as “Anticipated
Defaults” on Exhibit A hereto (collectively, the “Anticipated Defaults,” and
together with the Current Defaults, the “Specified Defaults”) are expected to
occur prior to the expiration of the Forbearance Period (as hereinafter
defined).  

C.

Issuer has requested that during the Forbearance Period, the Noteholders agree
to forbear from exercising certain of their default-related rights and remedies
against Issuer and the other Credit Parties with respect to the Specified
Defaults, notwithstanding the existence of the Specified Defaults and subject to
the terms and conditions set forth herein.

D.

Subject to the terms and conditions set forth herein, the Noteholders have
agreed to forbear from exercising certain of their default-related rights and
remedies against Issuer and the other Credit Parties with respect to the
Specified Defaults, in order to permit the Credit Parties an opportunity to
effectuate a restructuring/refinancing or implement operational improvements.

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1.

Definitions

Unless otherwise defined elsewhere in this Agreement, capitalized terms used
herein shall have the meanings ascribed to them in the First Lien Indenture.  

SECTION 2.

Confirmation by Issuer of Obligations and Specified Defaults

Each Credit Party acknowledges and agrees that as of January 30, 2015, the
aggregate principal balance of the outstanding Obligations under the First Lien
Indenture is $54,600,000, that the interest, including default interest accruing
pursuant to Section 2.12 of the Indenture, that was due and payable as of
January 30, 2015 was $1,378,650, and that the interest accrued that is not due
and payable as of January 30, 2015 was an additional $455,000.

The foregoing amounts do not include fees, expenses and other amounts that are
chargeable or otherwise reimbursable under the First Lien Indenture and the
other First Lien Documents.  None of the Issuer or the other Credit Parties have
any rights of offset, defenses, claims or counterclaims with respect to any of
the Obligations.





--------------------------------------------------------------------------------



(a)

Each Credit Party acknowledges and agrees that (i) each of the Specified
Defaults constitutes a material Event of Default that has occurred and is
continuing as of the date hereof or is expected to occur during the Forbearance
Period, as the case may be, (ii) none of the Current Defaults has been cured as
of the date hereof and none of the Anticipated Defaults will be cured during the
Forbearance Period, and (iii) except for the Specified Defaults, no other Events
of Default have occurred and are continuing as of the date hereof, or are
expected to occur during the Forbearance Period, as the case may be.  Prior to
the effectiveness of this Agreement, each of the Current Defaults that is or
becomes an Event of Default upon the expiration of any cure period provided for
in the First Lien Indenture (and each Anticipated Default upon its occurrence)
permits the Noteholders to, among other things, (A) accelerate all or any
portion of the Obligations, (B) continue to charge default interest pursuant to
Section 2.12 of the First Lien Indenture (the “Default Rate”) with respect to
any and all of the past-due Obligations effective from and after the date such
Obligations became due, (C) commence any legal or other action to collect any or
all of the Obligations from Issuer, any other Credit Party and/or any
Collateral, (D) foreclose or otherwise realize on any or all of the Collateral
and/or appropriate, set-off and apply to the payment of any or all of the
Obligations, any or all of the Collateral, and/or (E) take any other enforcement
action or otherwise exercise any or all rights and remedies provided for by any
or all of the First Lien Indenture, the other First Lien Documents or applicable
law.

SECTION 3.

Forbearance; Forbearance Default Rights and Remedies.

(a)

Effective as of the Forbearance Effective Date, each of the Noteholders agrees
that until the expiration or termination of the Forbearance Period, it will
temporarily forbear from exercising its default-related rights and remedies
against Issuer or any other Credit Party solely with respect to the Specified
Defaults; provided, however,

(i)

past-due Obligations shall continue to bear interest at the Default Rate until
paid in accordance with the First Lien Indenture;

(ii)

each Credit Party shall comply with all limitations, restrictions or
prohibitions that would otherwise be effective or applicable under the First
Lien Indenture or any of the other First Lien Documents during the continuance
of any Event of Default, including, without limitation, any limitations,
restrictions or prohibitions against the making of Restricted Payments or other
payments by Issuer or any other Credit Party to any Affiliate of Issuer or any
direct or indirect owner of an equity interest in the Issuer, any other Credit
Party or any Affiliate of any of the foregoing;

(iii)

nothing herein shall restrict, impair or otherwise affect any Noteholder’s or
the Trustee’s rights and remedies under any agreements (including, without
limitation, the First Lien Documents) containing subordination provisions in
favor of any or all of the Noteholders or the Trustee (including, without
limitation, any rights or remedies available to the Noteholders or the Trustee
as a result of the occurrence or continuation of any Specified Default) or amend
or modify any provision thereof; and

(iv)

nothing herein shall restrict, impair or otherwise affect any Noteholder’s or
Trustee’s right to file, record, publish or deliver a notice of default or
document of similar effect under any state foreclosure law.

(b)

As used herein, the term “Forbearance Period” shall mean the period beginning on
the Forbearance Effective Date and ending on the earlier to occur of (the
occurrence of clause (i), (ii), (iii) or (iv) below, a “Termination Event”): (i)
the occurrence of any Event of Default under subsections 6.01(9) or 6.01(10) of
the First Lien Indenture (a “Bankruptcy Default”), (ii) 24 hours after the time
at which the Noteholders deliver to the Issuer a notice terminating the
Forbearance Period, which notice may be delivered at any time upon or after the
occurrence of any Forbearance Default (as hereinafter defined) other than a
Bankruptcy Default, and which notice shall be delivered via email to the Issuer
and its counsel at tfcsri@yahoo.com, mws.law@earthlink.net,
wpatrick@hellerdraper.com and lphillips@gordonarata.com, (iii) March 16, 2015,
or (iv) February 2, 2015, unless (only with respect to this part (iv)) the
Issuer shall have paid the Forbearance Payments (as defined below) on such date.
 As used herein, the term “Forbearance Default” shall mean (A) the occurrence of
any Event of Default other than the Specified Defaults, (B) the failure of
Issuer or any other Credit Party to comply timely with any term, condition, or
covenant set forth in this Agreement on the specific dates (if any) set forth in
this Agreement, (C) the failure of any representation or warranty made by Issuer
or any other Credit Party under or in connection





2




--------------------------------------------------------------------------------

with this Agreement to be true and complete as of the date when made or any
other breach of any such representation or warranty, (D) the repudiation and/or
assertion of any defense by any Credit Party with respect to this Agreement or
any First Lien Document or the pursuit of any claim by any Credit Party against
the Trustee, any Noteholder or any Releasee (as hereinafter defined) or (E) the
termination or expiration of any other forbearance granted by another creditor
of the Credit Parties.  Any Forbearance Default shall constitute an immediate
Event of Default under the First Lien Indenture and other First Lien Documents.

(c)

Upon the occurrence of a Termination Event, the agreement of the Noteholders
hereunder to forbear from exercising their respective default-related rights and
remedies shall immediately terminate without the requirement of any demand,
presentment, protest, or notice of any kind, all of which Issuer and the other
Credit Parties each waives.  Issuer and the other Credit Parties each agrees
that any or all of the Noteholders or Trustee may at any time thereafter proceed
to exercise any and all of their respective rights and remedies under any or all
of the First Lien Indenture, any other First Lien Document and/or applicable
law, including, without limitation, their respective rights and remedies with
respect to the Specified Defaults.  Without limiting the generality of the
foregoing, upon the occurrence of a Termination Event, the Noteholders and
Trustee may, in their sole discretion and without the requirement of any demand,
presentment, protest, or notice of any kind, (i) continue to charge interest on
any or all of the Obligations at the Default Rate in accordance with the First
Lien Indenture, (ii) commence any legal or other action to collect any or all of
the Obligations from Issuer, any other Credit Party and/or any Collateral, (iii)
foreclose or otherwise realize on any or all of the Collateral, and/or
appropriate, setoff or apply to the payment of any or all of the Obligations,
any or all of the Collateral, and (iv) take any other enforcement action or
otherwise exercise any or all rights and remedies provided for by any or all of
the First Lien Indenture, any other First Lien Documents and/or applicable law,
all of which rights and remedies are fully reserved by the Noteholders and
Trustee.

(d)

Any agreement by the Noteholders to extend the Forbearance Period, if any, must
be set forth in writing and signed by a duly authorized signatory of each the
Noteholders.

(e)

 Issuer and the other Credit Parties each acknowledges that the Noteholders and
Trustee have not made any assurances concerning (i) any possibility of an
extension of the Forbearance Period, (ii) the manner in which or whether the
Specified Defaults may be resolved or (iii) any additional forbearance, waiver,
restructuring or other accommodations.

(f)

The parties hereto agree that the running of all statutes of limitation or
doctrine of laches applicable to all claims or causes of action that any
Noteholder or the Trustee may be entitled to take or bring in order to enforce
its rights and remedies against Issuer or any other Credit Party is, to the
fullest extent permitted by law, tolled and suspended during the Forbearance
Period.

(g)

Issuer and the other Credit Parties each acknowledges and agrees that any
financial accommodation which any Noteholder or the Trustee makes on or after
the Forbearance Effective Date has been made by such party in reliance upon, and
is consideration for, among other things, the general releases and indemnities
contained in Section 5 hereof and the other covenants, agreements,
representations and warranties of Issuer and the other Credit Parties hereunder.

SECTION 4.

Supplemental Terms, Conditions and Covenants During the Forbearance Period.

The parties hereto hereby agree to comply with the following terms, conditions
and covenants during the Forbearance Period, in each case notwithstanding any
provision to the contrary set forth in this Agreement, the First Lien Indenture
or any other First Lien Document:

(a)

Issuer and each other Credit Party agrees that it shall not enter into any
agreement to retain an investment banking firm, crisis manager, restructuring
advisor, chief restructuring officer, consultant, financial advisor and/or other
third-party professional without the prior written consent of each of the
Noteholders.

(b)

The Noteholders may engage one or more field auditors to review Issuer’s
accounts and bank accounts.  If the Noteholders elect to engage such field
auditor(s), Issuer and the other Credit Parties shall fully cooperate with the
Noteholders’ field auditors and promptly provide all information and materials
reasonably





3




--------------------------------------------------------------------------------

requested by such auditors and take all other action reasonably requested by the
auditors to enable them to complete their audit.

(c)

Without limiting the Noteholders’ or Trustee’s rights under the First Lien
Indenture and other First Lien Documents, Issuer and the other Credit Parties
hereby agree to: (i) give the Noteholders and their Representatives reasonable
access during normal business hours to the offices, properties, officers,
employees, accountants, auditors, counsel and other representatives, books and
records of Issuer and the other Credit Parties, (ii) furnish to the Noteholders
and their Representatives such financial, operating and property related data
and other information as such persons reasonably request, and (iii) instruct
Issuer’s and any other Credit Party’s employees and financial advisors to
cooperate reasonably with the Noteholders and their Representatives in respect
of the aforementioned clauses (i) and (ii)).  For purposes of this Agreement,
the term “Representatives” shall mean any Noteholder’s employees, agents,
representatives, advisors and consultants (including any investment banker,
financial advisor, accountant, legal counsel, agent, representative or expert
retained by or acting on behalf of Trustee).

(d)

Each of Issuer and the other Credit Parties shall, and shall cause its officers,
directors, employees and advisors to, cooperate fully with the Noteholders and
their Representatives in furnishing information as and when reasonably requested
by any Noteholder or their Representatives regarding the Collateral or Issuer’s
or any other Credit Party’s financial affairs, finances, financial condition,
business and operations.  Issuer and each other Credit Party authorizes the
Noteholders and their Representatives to meet and/or have discussions with any
of their officers, directors, employees and advisors from time to time as
reasonably requested by any Noteholder or their Representatives to discuss any
matters regarding the Collateral or Issuer’s or any other Credit Party’s
financial affairs, finances, financial condition, business and operations, and
shall direct and authorize all such persons and entities to fully disclose to
the Noteholders and their Representatives all information reasonably requested
by any Noteholder or their Representatives regarding the foregoing.  Issuer and
the other Credit Parties each irrevocably authorizes, and shall cause, any
financial advisors, consultants, restructuring advisor, chief restructuring
officer, crisis manager or investment bankers that are representing any or all
of the Credit Parties (collectively, the “Advisors”) to: (i) disclose fully and
promptly to the Noteholders and their Representatives all material developments
in connection with the efforts of Issuer and Advisors to address the
operational, liquidity and other issues adversely affecting the Credit Parties,
(ii) regularly consult with, and respond to the inquiries of, Noteholders and
their Representatives concerning any and all matters relating to the affairs,
finances and businesses of Issuer or any other Credit Party, the assets and
capital stock of Issuer or any other Credit Party, any aspect of Advisors’
activities related thereto (including, without limitation, communications
outside the presence of any representatives of Issuer or any other Credit
Party), (iii) provide the Noteholders and their Representatives copies of all
reports, analyses, materials (including, without limitation, any and all
confidential memoranda or other work product provided by Advisors to any or all
of Issuer, Noteholders and their respective Representatives) and (iv) provide
periodic updates on conference calls with Noteholders and/or their
Representatives.

(e)

As soon as practical and in any case on or prior to March 2, 2015, Issuer will
deliver to the Noteholders and their Representatives such information reasonably
requested by the Noteholders and/or their Representatives, including (i) current
cash balance, working capital report (including ageing of any accounts, all
current assets and liabilities, and any other liabilities that are reasonably
expected to come due within one year), and a monthly cash flow forecast, (ii)
updated reserve information, (iii) an update on insurance coverage and any
outstanding payment obligations or liabilities that are related to insurance,
(iv) an update on plugging and abandonment liabilities, bonding requirements and
other regulatory matters, (v) an update with regard to the Harvest Operating /
Albrecht arbitration award, including any plans or actions to appeal the award
and when such amounts in respect of the award will become due and owing, whether
or not any such appeals are commenced and successful, and (vi) any outstanding
strategic alternatives being reviewed by the Credit Parties, including copies of
any term sheets, letters of intent or proposals being considered by the Credit
Parties associated with such alternatives.  As soon as practical and in any case
on or prior to March 16, 2015, Issuer will deliver to the Noteholders and their
Representatives the 2-year business plan and 2015 budget for the Credit Parties,
including an analysis of the various risks and opportunities in such plan and
budget.

(f)

The Credit Parties shall pay or reimburse reasonable out-of-pocket expenses of
each of the Noteholders in connection with this Agreement and a restructuring of
Issuer, including the reasonable fees and expenses of attorneys and advisors,
within 5 Business Days of receipt of an invoice for such expenses.  Issuer





4




--------------------------------------------------------------------------------

shall, during the Forbearance Period, provide to Latham & Watkins LLP, as
counsel to the Noteholders (“Latham”), an amount equal to $75,000 as an
evergreen security retainer (the “Retainer”), which, along with all
replenishments thereof, will be held by Latham as an advance towards its fees
and expenses.  Any portion of the Retainer that has not been applied to the
reasonable fees and expenses of Latham in accordance with this Agreement shall
be returned to Issuer upon the expiration of the Forbearance Period (other than
an expiration resulting from the occurrence of a Termination Event, in which
case Latham shall retain such deposit to be applied towards its fees and
expenses until the payment in full of the Obligations).

(g)

As soon as practical and in any case on or prior to March 2, 2015, Issuer shall
enter into a written agreement to retain a restructuring advisor, chief
restructuring officer, consultant, financial advisor and/or other third-party
professional or similar consultant reporting to the Issuer and the Board of
Directors of the Issuer (the “Financial Advisor”) acceptable to the Noteholders,
on terms and conditions acceptable to the Noteholders, and at all times during
the Forbearance Period Issuer shall continue to retain the Financial Advisor or
another advisory firm acceptable to the Noteholders on terms acceptable to the
Noteholders.

(h)

Issuer and each other Credit Party agrees that it shall not, nor shall it permit
any direct or indirect subsidiary to, issue any payments outside of the ordinary
course of business or voluntarily prepay, redeem or repurchase any principal of,
or interest or other amounts owing with respect to, any Indebtedness other than
the Obligations during the Forbearance Period.  For the purposes of this
subsection, the following types of payments shall be considered payments outside
of the ordinary course of business, without limitation to types of payments that
may be outside of the ordinary course of business but are not specified: (i)
distributions or payments on account of equity interests of the Issuer or its
affiliates, and (ii) payment of any portion of the Harvest Operating / Albrecht
arbitration award.

(i)

On or prior to February 5, 2015, Issuer shall prepare and deliver to the
Noteholders a 6-week operating budget/cash flow forecast in form and methodology
acceptable to the Noteholders (the “Budget”), which shall reflect Issuer’s good
faith projection on a line-by-line category basis of all weekly cash receipts
and disbursements in connection with the operation of its business during the
Forbearance Period.  In addition to any and all reporting requirements set forth
in the Indenture, on a weekly basis during the Forbearance Period, Issuer shall
provide the Noteholders a report, in a form and methodology acceptable to the
Noteholders, comparing Issuer’s actual cash receipts and disbursements on a
line-by-line category basis for the immediately preceding week in the Budget
compared to projected cash receipts and disbursements such categories for such
week as set forth in the Budget.  Issuer shall at no time during the Forbearance
Period (i) make any disbursement of a type that is not included within the line
item categories set forth in the Budget or (ii) make disbursements with respect
to any particular line item category set forth in the Budget during any week
that exceed in the aggregate 15 percent greater than the forecasted total
disbursements with respect to such line item for such week as set forth in the
Budget; provided, however, that if the aggregate amount of disbursements with
respect to any Budget line item for any week are less than the corresponding
line item amount for such expenditures set forth in the Budget for such week
plus any permitted carry forward with respect to such line item from any prior
week covered by the Budget, the difference shall be carried forward and added to
the line item amount for such expenditure in the Budget for the following week.
 For example, if the utilities expenditure line item in the Budget for each week
was $15,000 and Issuer spent only $10,000 on utilities in the first week, it
could spend up to $20,000 on utilities ($15,000 originally budgeted plus $5,000
carried over from week one) in the second week.  If Issuer spent only $10,000 on
utilities in the second week, it could spend up to $25,000 ($15,000 originally
budgeted plus an aggregate of $10,000 carried over from the weeks one and two)
in the third week.  Notwithstanding anything in this Section 4(i) to the
contrary, Issuer shall not be permitted to carry over any amounts in the Budget
for more than 3 weeks without prior written consent of the Noteholders.

(j)

To the extent that the Credit Parties (x) request that the Noteholders keep
confidential any discussions or information to be delivered pursuant to or in
connection with this Agreement or (y) will provide information to the
Noteholders pursuant to this Agreement that may include material non-public
information, on or prior to February 5, 2015, Issuer shall deliver to the
Noteholders a confidentiality agreement in form and substance acceptable to the
Noteholders and executed by the Issuer, which confidentiality agreement shall
permit the Noteholders to make public all information subject to such
confidentiality agreement upon the termination of the Forbearance Period.





5




--------------------------------------------------------------------------------



(k)

On or prior to February 2, 2015, (i) Issuer shall have paid interest that is
past due, together with interest at the Default Rate, due under the First Lien
Indenture, which past due interest is in the amount of $1,378,650 (as set forth
in Section 2 of this Agreement), and (ii) the Noteholders shall have received
evidence of payment of the Retainer to be paid pursuant to Section 4(f) hereof
(the foregoing sub-clauses (i) and (ii), together, the “Forbearance Payments”).

(l)

Issuer shall provide written notice to the Noteholders of any action whatsoever
by any creditor of any Credit Party (including, without limitation, trade
creditors and subordinated secured and unsecured creditors) with respect to the
collection or enforcement of debt of, or the commencement or threat of any
action against, the Credit Parties or the Collateral, including without
limitation (i) any acceleration of indebtedness, (ii) any actual, attempted or
threatened filing of an involuntary bankruptcy petition, (iii) any actual,
attempted or threatened action to obtain, perfect or continue a purported lien
or privilege under Louisiana Oil Well Lien Act (La. R.S. 9:4861, et seq.) or
otherwise on any interest of any Credit Party or any part of the Collateral,
(iv) any actual, attempted or threatened enforcement of remedies with respect to
any purported lien or privilege on any interest of any Credit Party or any part
of the Collateral, or (v) any actual or threatened suit against any Credit Party
(each, a “Creditor Action”), in each case, within two Business Days of such
Creditor Action.

SECTION 5.

General Release; Indemnity.

(a)

In consideration of, among other things, the Noteholders’ execution and delivery
of this Agreement, each of Issuer and the other Credit Parties, on behalf of
itself and its agents, representatives, officers, directors, advisors,
employees, subsidiaries, affiliates, successors and assigns (collectively,
“Releasors”), hereby forever agrees and covenants not to sue or prosecute
against any Releasee (as hereinafter defined) and hereby forever waives,
releases and discharges each Releasee (as hereinafter defined) from any and all
claims (including, without limitation, crossclaims, counterclaims, rights of
set-off and recoupment), actions, causes of action, suits, debts, accounts,
interests, liens, promises, warranties, damages and consequential damages,
demands, agreements, bonds, bills, specialties, covenants, controversies,
variances, trespasses, judgments, executions, costs, expenses or claims
whatsoever, that such Releasor now has or hereafter may have, of whatsoever
nature and kind, whether known or unknown, whether now existing or hereafter
arising, whether arising at law or in equity (collectively, the “Claims”),
against any or all of the Noteholders and Trustee in any capacity and their
respective affiliates, subsidiaries, shareholders and “controlling persons”
(within the meaning of the federal securities laws), and their respective
successors and assigns and each and all of the officers, directors, employees,
agents, attorneys, advisors and other representatives of each of the foregoing
(collectively, the “Releasees”), based in whole or in part on facts, whether or
not now known, existing on or before the Forbearance Effective Date, that relate
to, arise out of or otherwise are in connection with: (i) any or all of the
First Lien Documents or transactions contemplated thereby or any actions or
omissions in connection therewith or (ii) any aspect of the dealings or
relationships between or among Issuer and the other Credit Parties, on the one
hand, and any or all of the Noteholders and Trustee, on the other hand, relating
to any or all of the documents, transactions, actions or omissions referenced in
clause (i) hereof.  The receipt by Issuer or any other Credit Party of any
financial accommodations made by any Noteholder or the Trustee after the date
hereof shall constitute a ratification, adoption, and confirmation by such party
of the foregoing general release of all Claims against the Releasees that are
based in whole or in part on facts, whether or not now known or unknown,
existing on or prior to the date of receipt of any such financial
accommodations.  In entering into this Agreement, Issuer and each other Credit
Party consulted with, and has been represented by, legal counsel and expressly
disclaims any reliance on any representations, acts or omissions by any of the
Releasees and hereby agrees and acknowledges that the validity and effectiveness
of the releases set forth above do not depend in any way on any such
representations, acts and/or omissions or the accuracy, completeness or validity
thereof.  The provisions of this Section shall survive the termination of this
Agreement, the First Lien Indenture, the other First Lien Documents and payment
in full of the Obligations.

(b)

Issuer and other Credit Parties each hereby agrees that it shall be, jointly and
severally, obligated to indemnify and hold the Releasees harmless with respect
to any and all liabilities, obligations, losses, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever
incurred by the Releasees, or any of them, whether direct, indirect or
consequential, as a result of or arising from or relating to any proceeding by
or on behalf of any Person, including, without limitation, the respective
officers, directors, agents, trustees, creditors, partners or shareholders of
Issuer, any other Credit Party, or any of their respective Subsidiaries, whether
threatened or initiated, in respect of any claim for legal or equitable remedy
under any statute, regulation or common law principle arising from or in
connection with the negotiation, preparation,





6




--------------------------------------------------------------------------------

execution, delivery, performance, administration and enforcement of the First
Lien Indenture, the other First Lien Documents, this Agreement or any other
document executed and/or delivered in connection herewith or therewith;
provided, that neither Issuer nor any other Credit Party shall have any
obligation to indemnify or hold harmless any Releasee hereunder with respect to
liabilities to the extent they result from the gross negligence or willful
misconduct of that Releasee as finally determined by a court of competent
jurisdiction.  If and to the extent that the foregoing undertaking may be
unenforceable for any reason, Issuer and other Credit Parties each agrees to
make the maximum contribution to the payment and satisfaction thereof that is
permissible under applicable law.  The foregoing indemnity shall survive the
termination of this Agreement, the First Lien Indenture, the other First Lien
Documents and the payment in full of the Obligations.

(c)

Each of Issuer and other Credit Parties, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by Issuer or
any other Credit Party pursuant to Section 5(a) hereof.  If Issuer, any other
Credit Party or any of its successors, assigns or other legal representatives
violates the foregoing covenant, Issuer and other Credit Parties, each for
itself and its successors, assigns and legal representatives, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys' fees and costs incurred by any Releasee as a result of
such violation.

SECTION 6.

Representations, Warranties And Covenants Of Issuer and Other Credit Parties

To induce the Noteholders to execute and deliver this Agreement, each of Issuer
and other Credit Parties represents, warrants and covenants that:

(a)

The execution, delivery and performance by each of Issuer and the other Credit
Parties of this Agreement and all documents and instruments delivered in
connection herewith and the First Lien Indenture and all other First Lien
Documents have been duly authorized by such Credit Parties’ respective Boards of
Directors, and this Agreement and all documents and instruments delivered in
connection herewith and the First Lien Indenture and all other First Lien
Documents are legal, valid and binding obligations of such Credit Parties
enforceable against such parties in accordance with their respective terms,
except as the enforcement thereof may be subject to (i) the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law);

(b)

Except with respect to the Specified Defaults, each of the representations and
warranties contained in the First Lien Documents is true and correct on and as
of the date hereof as if made on the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date, and each of the agreements and covenants in the First Lien
Indenture and the other First Lien Documents is hereby reaffirmed with the same
force and effect as if each were separately stated herein and made as of the
date hereof;

(c)

Neither the execution, delivery and performance of this Agreement and all
documents and instruments delivered in connection herewith nor the consummation
of the transactions contemplated hereby or thereby does or shall contravene,
result in a breach of, or violate (i) any provision of Issuer’s or any other
Credit Party’s corporate charter, bylaws, operating agreement, or other
governing documents, (ii) any law or regulation, or any order or decree of any
court or government instrumentality, or (iii) any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which Issuer or any other Credit
Party is a party or by which Issuer or any other Credit Party or any of their
respective property is bound;

(d)

As of the date hereof, except for the Current Defaults, no Event of Default has
occurred or is continuing under this Agreement, the First Lien Indenture or any
other First Lien Document;

(e)

The Noteholders and Trustee’s security interests in the Collateral continue to
be valid, binding, and enforceable first-priority security interests that secure
the Obligations (subject only to the Permitted Liens), and no tax or judgment
liens are currently of record against Issuer or any other Credit Party;





7




--------------------------------------------------------------------------------



(f)

Except with respect to the Specified Defaults, any misrepresentation of Issuer
or any other Credit Party, or any failure of any such party to comply with the
covenants, conditions and agreements contained in this Agreement, the First Lien
Indenture, any other First Lien Document or in any other agreement, document or
instrument at any time executed and/or delivered by Issuer or any other Credit
Party with, to or in favor of any Noteholder or the Trustee shall constitute an
immediate Event of Default hereunder, under the First Lien Indenture and the
other First Lien Documents; and

(g)

Recitals A, B and C to this Agreement are true and correct.

SECTION 7.

Ratification of Liability.  Issuer and the other Credit Parties, as debtors,
grantors, pledgors, guarantors, assignors, or in other similar capacities in
which such parties grant liens or security interests in their properties or
otherwise act as accommodation parties or guarantors, as the case may be, under
the First Lien Documents, hereby ratify and reaffirm all of their payment and
performance obligations and obligations to indemnify, contingent or otherwise,
under each of such First Lien Documents to which it is a party, and ratify and
reaffirm their grants of liens on or security interests in their properties
pursuant to such First Lien Documents to which they are a party, respectively,
as security for the Obligations under or with respect to the First Lien
Indenture, and confirms and agrees that such liens and security interests
hereafter secure all of the Obligations, including, without limitation, all
additional Obligations hereafter arising or incurred pursuant to or in
connection with this Agreement, the First Lien Indenture or any other First Lien
Document.  Issuer and the other Credit Parties further agree and reaffirm that
the First Lien Documents to which they are parties now apply to all Obligations
as defined in the First Lien Indenture (including, without limitation, all
additional Obligations hereafter arising or incurred pursuant to or in
connection with this Agreement, the First Lien Indenture or any other First Lien
Document).  Each such party (i) further acknowledges receipt of a copy of this
Agreement and all other agreements, documents, and instruments executed and/or
delivered in connection herewith, (ii) consents to the terms and conditions of
same, and (iii) agrees and acknowledges that each of the First Lien Documents
remains in full force and effect and is hereby ratified and confirmed.  Except
as expressly provided herein, the execution of this Agreement shall not operate
as a waiver of any right, power or remedy of any Noteholder  or Trustee, nor
constitute a waiver of any provision of any of the First Lien Documents nor
constitute a novation of any of the Obligations under the First Lien Indenture
or other First Lien Documents.

SECTION 8.

Reference To And Effect Upon The First Lien Indenture.

(a)

All terms, conditions, covenants, representations and warranties contained in
the First Lien Indenture and other First Lien Documents, and all rights of the
Noteholder and the Trustee and all of the Obligations, shall remain in full
force and effect.  Issuer and the other Credit Parties hereby confirm that the
First Lien Indenture and the other First Lien Documents are in full force and
effect and that neither Issuer nor any other Credit Party has any right of
setoff, recoupment or other offset or any defense, claim or counterclaim with
respect to any of the Obligations, the First Lien Indenture or any other First
Lien Document.

(b)

Except as expressly set forth herein, the execution, delivery and effectiveness
of this Agreement shall not directly or indirectly (i) create any obligation to
continue to defer any enforcement action after the occurrence of any Default or
Event of Default (including, without limitation, any Forbearance Default), (ii)
constitute a consent or waiver of any past, present or future violations of any
provisions of the First Lien Indenture or any other First Lien Documents nor
constitute a novation of any of the Obligations under the First Lien Indenture
or other First Lien Documents, (iii) amend, modify or operate as a waiver of any
provision of the First Lien Indenture or any other First Lien Documents or any
right, power or remedy of any Noteholder or the Trustee, (iv) constitute a
consent to any merger or other transaction or to any sale, restructuring or
refinancing transaction or (v) constitute a course of dealing or other basis for
altering any Obligations or any other contract or instrument.  Except as
expressly set forth herein, each Noteholder and the Trustee reserves all of its
rights, powers, and remedies under the First Lien Indenture, the other First
Lien Documents and applicable law.  All of the provisions of the First Lien
Indenture and the other First Lien Documents, including, without limitation, the
time of the essence provisions, are hereby reiterated, and if ever waived (other
than as provided in Section 7 hereof), are hereby reinstated.

(c)

From and after the Forbearance Effective Date, the term “First Lien Documents”
in the First Lien Indenture and the other First Lien Documents shall include,
without limitation, this Agreement and any agreements, instruments and other
documents executed and/or delivered in connection herewith.





8




--------------------------------------------------------------------------------



(d)

Except as expressly provided in Section 3 hereof, no Noteholder or Trustee has
waived, is by this Agreement waiving, and has no intention of waiving
(regardless of any delay in exercising such rights and remedies), any Default or
Event of Default that may be continuing on the date hereof or any Event of
Default that may occur after the date hereof (whether the same or similar to the
Specified Defaults or otherwise), and no Noteholder or Trustee has agreed to
forbear with respect to any of its rights or remedies concerning any Events of
Default (other than, during the Forbearance Period, the Specified Defaults
solely to the extent expressly set forth herein), that may have occurred or are
continuing as of the date hereof, or that may occur after the date hereof.

(e)

Issuer and the Credit Parties acknowledge and agree that the Noteholders’
agreement to forbear from exercising certain of their default-related rights and
remedies with respect to the Specified Defaults during the Forbearance Period
does not in any manner whatsoever limit any Noteholders’ or Trustee’s right to
insist upon strict compliance by Issuer and the other Credit Parties with the
First Lien Indenture, this Agreement or any other First Lien Document during the
Forbearance Period, except as expressly set forth herein.  

(f)

This Agreement shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of the First Lien Indenture or any other
First Lien Document.

SECTION 9.

Costs And Expenses.  In addition to (to the extent not otherwise provided in the
First Lien Indenture), and not in lieu of, the terms of the First Lien Indenture
and other First Lien Documents relating to the reimbursement of Noteholder fees
and expenses, Issuer shall reimburse the Noteholders promptly on demand for all
fees, costs, charges and expenses, including the fees, costs and expenses of
counsel and other expenses, incurred in connection with this Agreement and the
other agreements and documents executed and/or delivered in connection herewith.

SECTION 10.

Governing Law; Consent to Jurisdiction and Venue.  THE LAWS OF THE STATE OF NEW
YORK SHALL GOVERN ALL MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO
THIS AGREEMENT, WITHOUT REGARD TO ANY CONFLICTS OF LAWS PRINCIPLES THAT COULD
RESULT IN THE APPLICATION OF ANY OTHER LAW.  ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE
STATE OF NEW YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE ISSUER AND EACH OTHER CREDIT PARTY
HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS; PROVIDED THAT NOTHING
IN THIS AGREEMENT SHALL LIMIT THE RIGHT OF ANY NOTEHOLDER OR THE TRUSTEE TO
COMMENCE ANY PROCEEDING IN THE FEDERAL OR STATE COURTS OF ANY OTHER
JURISDICTION.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS.  EACH CREDIT PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND OTHER DOCUMENTS AND OTHER SERVICE OF PROCESS OF ANY KIND AND
CONSENTS TO SUCH SERVICE IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE UNITED
STATES OF AMERICA WITH RESPECT TO OR OTHERWISE ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT BY ANY MEANS PERMITTED BY APPLICABLE REQUIREMENTS OF LAW,
INCLUDING BY THE MAILING THEREOF (BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID) TO THE ADDRESS OF THE ISSUER SPECIFIED IN THE FIRST LIEN INDENTURE (AND
SHALL BE EFFECTIVE WHEN SUCH MAILING SHALL BE EFFECTIVE, AS PROVIDED THEREIN).
 EACH CREDIT PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING CONTAINED IN THIS
SECTION 10 SHALL AFFECT THE RIGHT OF ANY NOTEHOLDER OR THE TRUSTEE TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE REQUIREMENTS OF LAW OR
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY
OTHER JURISDICTION.

SECTION 11.

Construction.  This Agreement and all other agreements and documents executed
and/or delivered in connection herewith have been prepared through the joint
efforts of all of the parties hereto.  





9




--------------------------------------------------------------------------------

Neither the provisions of this Agreement or any such other agreements and
documents nor any alleged ambiguity therein shall be interpreted or resolved
against any party on the ground that such party or its counsel drafted this
Agreement or such other agreements and documents, or based on any other rule of
strict construction.  Each of the parties hereto represents and declares that
such party has carefully read this Agreement and all other agreements and
documents executed in connection therewith, and that such party knows the
contents thereof and signs the same freely and voluntarily.  The parties hereto
acknowledge that they have been represented by legal counsel of their own
choosing in negotiations for and preparation of this Agreement and all other
agreements and documents executed in connection herewith and that each of them
has read the same and had their contents fully explained by such counsel and is
fully aware of their contents and legal effect.  If any matter is left to the
decision, right, requirement, request, determination, judgment, opinion,
approval, consent, waiver, satisfaction, acceptance, agreement, option or
discretion of one or more Noteholders or their respective employees, counsel, or
agents in the First Lien Indenture or any other First Lien Documents, such
action shall be deemed to be exercisable by such Noteholder or such other Person
in its sole and absolute discretion and according to standards established in
its sole and absolute discretion.  Without limiting the generality of the
foregoing, “option” and “discretion” shall be implied by the use of the words
“if” and “may.”

SECTION 12.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed an original, but all such
counterparts shall constitute one and the same instrument, and all signatures
need not appear on any one counterpart.  Any party hereto may execute and
deliver a counterpart of this Agreement by delivering by facsimile or other
electronic transmission a signature page of this Agreement signed by such party,
and any such facsimile or other electronic signature shall be treated in all
respects as having the same effect as an original signature.

SECTION 13.

Severability.  The invalidity, illegality, or unenforceability of any provision
in or obligation under this Agreement in any jurisdiction shall not affect or
impair the validity, legality, or enforceability of the remaining provisions or
obligations under this Agreement or of such provision or obligation in any other
jurisdiction.  If feasible, any such offending provision shall be deemed
modified to be within the limits of enforceability or validity; however, if the
offending provision cannot be so modified, it shall be stricken and all other
provisions of this Agreement in all other respects shall remain valid and
enforceable.

SECTION 14.

Time of Essence.  Time is of the essence in the performance of each of the
obligations of Issuer and the other Credit Parties hereunder and with respect to
all conditions to be satisfied by such parties.

SECTION 15.

No Other Creditor Action.  The Noteholders’ obligations to forbear hereunder are
expressly conditioned upon all other creditors of Issuer and the other Credit
Parties (including, without limitation, trade creditors and subordinated secured
and unsecured creditors) refraining from taking any Creditor Action during the
Forbearance Period.  In the event of any Creditor Action, all of the
Noteholders’ obligations hereunder shall terminate effective as of 24 hours
after delivery of notice to the Issuer in the manner set forth in Section
3(b)(ii) of this Agreement; provided that, notwithstanding whether such 24 hour
period has elapsed, in the event of a Creditor Action against the Issuer, any
other Credit Party or the Collateral that constitutes an Event of Default under
the First Lien Indenture or that arises from any actual, attempted or threatened
action to obtain, perfect, continue or enforce upon any purported lien or
privilege on any interest of any Credit Party or any part of the Collateral, the
Noteholders may take such action as they deem necessary or advisable to preserve
their rights with respect to the Issuer, any other Credit Party, the Collateral
or otherwise without any requirement of notice to the Issuer.

SECTION 16.

Further.  Assurances.  Issuer and each other Credit Party agrees to take all
further actions and execute all further documents as any Noteholder may from
time to time reasonably request to carry out the transactions contemplated by
this Agreement and all other agreements executed and delivered in connection
herewith.

SECTION 17.

Section Headings.  Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute part of this Agreement
for any other purpose.

SECTION 18.

Notices.  All notices, requests, and demands to or upon the respective parties
hereto shall be given in accordance with the First Lien Indenture.





10




--------------------------------------------------------------------------------



SECTION 19.

Effectiveness.  This Agreement shall become effective at the time (the
“Forbearance Effective Date”) that all of the following conditions precedent
have been met (or waived as determined by the Noteholders in their sole
discretion):

(a)

Second Lien Forbearance.  The Noteholders shall have received a forbearance
agreement executed by holders of more than 50 percent in aggregate principal
amount of the Second Lien Notes in form and substance acceptable to the
Noteholders, which shall have become effective in accordance with its terms or
shall be effective in accordance with its terms simultaneously with the
Forbearance Effective Date.

(b)

Agreement.  The Noteholders shall have received duly executed signature pages
for this Agreement signed by Noteholders that collectively hold more than half
in principal amount of the Notes, Issuer and other Credit Parties.

(c)

Due Authorization.  Issuer and each other Credit Party shall have delivered to
the Noteholders (i) evidence of the corporate authority of each such party to
execute, deliver and perform its obligations under this Agreement and, as
applicable, all other agreements and documents executed in connection therewith,
and (ii) such other documents and instruments as the Noteholders may require,
all of the foregoing of which shall be in form and substance acceptable to the
Noteholders.

(d)

Representations and Warranties.  The representations and warranties contained
herein shall be true and correct, and no Forbearance Default, Default, Event of
Default  or event that with notice, the passage of time or both would constitute
a Forbearance Default and/or Event of Default, other than the Specified
Defaults, shall exist on the date hereof.

SECTION 20.

Waivers by Issuer and other Credit Parties.

Waiver of Jury Trial Right And Other Matters.  ISSUER AND THE OTHER CREDIT
PARTIES EACH HEREBY WAIVES (i) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT,
THE OTHER FIRST LIEN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND
THEREBY, WHICH WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING
IN TORT, CONTRACT OR OTHERWISE; (ii) PRESENTMENT, DEMAND AND PROTEST, AND NOTICE
OF PRESENTMENT, PROTEST, DEFAULT, NONPAYMENT, MATURITY, RELEASE WITH RESPECT TO
ALL OR ANY PART OF THE OBLIGATIONS OR ANY COMMERCIAL PAPER, ACCOUNTS, CONTRACT
RIGHTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND GUARANTIES AT ANY TIME HELD BY
ANY NOTEHOLDER OR THE TRUSTEE; (iii) NOTICE PRIOR TO TAKING POSSESSION OR
CONTROL OF THE COLLATERAL OR ANY BOND OR SECURITY THAT MIGHT BE REQUIRED BY ANY
COURT PRIOR TO ALLOWING ANY NOTEHOLDER OR THE TRUSTEE TO EXERCISE ANY OF THEIR
RESPECTIVE RIGHTS AND REMEDIES; (iv) THE BENEFIT OF ALL VALUATION, APPRAISEMENT
AND EXEMPTION LAWS AND ALL RIGHTS WAIVABLE UNDER ARTICLE 9 OF THE UNIFORM
COMMERCIAL CODE; AND (v) ISSUER AND THE OTHER CREDIT PARTIES EACH ACKNOWLEDGES
THAT THE FOREGOING WAIVERS ARE A MATERIAL INDUCEMENT TO NOTEHOLDER’ ENTERING
INTO THIS AGREEMENT AND THAT SUCH PARTIES ARE RELYING UPON THE FOREGOING WAIVERS
IN THEIR FUTURE DEALINGS WITH ISSUER AND THE OTHER CREDIT PARTIES.  ISSUER AND
THE OTHER CREDIT PARTIES EACH WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THE
FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY
WAIVED ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.





11




--------------------------------------------------------------------------------



SECTION 21.

Assignments; No Third Party Beneficiaries.  This Agreement shall be binding upon
and inure to the benefit of Issuer, the other Credit Parties, the Noteholders
and their respective successors and assigns; provided, that neither Issuer nor
any other Credit Party shall be entitled to delegate any of its duties hereunder
or to assign any of its rights or remedies set forth in this Agreement without
the prior written consent of the Noteholders in their sole discretion.  Except
for Latham with respect to Section 4(f) hereof, no Person other than the parties
hereto, and in the case of Section 5 hereof, the Releasees, shall have any
rights hereunder or be entitled to rely on this Agreement and all third-party
beneficiary rights (other than the rights of the Releasees under Section 5
hereof) are hereby expressly disclaimed.

SECTION 22.

Final Agreement.  This Agreement, the First Lien Indenture, the other First Lien
Documents, and the other written agreements, instruments, and documents entered
into in connection therewith (collectively, the “Issuer/Noteholder Documents”)
set forth in full the terms of agreement between the parties hereto and thereto
with respect to the subject matter thereof and are intended as the full,
complete, and exclusive contracts governing the relationship between such
parties with respect to the subject matter thereof, superseding all other
discussions, promises, representations, warranties, agreements, and
understandings between the parties with respect thereto.  Except as provided
therein, no term of the Issuer/Noteholder Documents may be modified or amended,
nor may any rights thereunder be waived, except in a writing signed by the party
against whom enforcement of the modification, amendment, or waiver is sought.
 Any waiver of any condition in, or breach of, any of the foregoing in a
particular instance shall not operate as a waiver of other or subsequent
conditions or breaches of the same or a different kind.  Any Noteholder’s
exercise or failure to exercise any rights or remedies under any of the
foregoing in a particular instance shall not operate as a waiver of its right to
exercise the same or different rights and remedies in any other instances.
 There are no oral agreements among the parties hereto.




[Signature pages to follow]








12




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Forbearance Agreement has been executed by the parties
hereto as of the date first written above.




SARATOGA RESOURCES, INC.,

as Issuer

 

HARVEST OIL & GAS, LLC,

as Credit Party

 

 

 

 

 

By:

/s/Thomas F. Cooke

 

By:

/s/Thomas F. Cooke

 

 

 

 

 

Name:  Thomas F. Cooke

 

Name:  Thomas F. Cooke

 

 

 

 

 

Its:  Chairman & CEO

 

Its:  Operating Manager







THE HARVEST GROUP LLC,

as Credit Party

 

LOBO OPERATING, INC.,

as Credit Party

 

 

 

 

 

By:

/s/Thomas F. Cooke

 

By:

/s/Thomas F. Cooke

 

 

 

 

 

Name:  Thomas F. Cooke

 

Name:  Thomas F. Cooke

 

 

 

 

 

Its:  Operating Manager

 

Its:  President







LOBO RESOURCES, INC.,

as Credit Party

 

 

 

 

 

 

 

By:

/s/Thomas F. Cooke

 

 

 

 

 

 

 

 

Name:  Thomas F. Cooke

 

 

 

 

 

 

 

Its:  President

 

 














SIGNATURE PAGE TO

FIRST LIEN FORBEARANCE AGREEMENT




--------------------------------------------------------------------------------




BLACKSTONE / GSO CAPITAL SOLUTIONS FUND LP,

as a Noteholder

 

 

 

 

 

 

 

By:

Blackstone / GSO Capital Solutions Associates LLC,

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marisa Beeney

 

 

 

 

 

 

 

 

Name:

Marisa Beeney

 

 

 

 

 

 

 

 

Title:

Authorized Signatory

 

 

 







BLACKSTONE / GSO CAPITAL SOLUTIONS OVERSEAS MASTER FUND L.P.,

as a Noteholder

 

 

 

 

 

 

 

By:

Blackstone / GSO Capital Solutions Overseas Associates LLC,

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marisa Beeney

 

 

 

 

 

 

 

 

Name:

Marisa Beeney

 

 

 

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

















SIGNATURE PAGE TO

FIRST LIEN FORBEARANCE AGREEMENT




--------------------------------------------------------------------------------




STONEHILL MASTER FUND LTD.,

as a Noteholder

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 







STONEHILL INSTITUTIONAL

PARTNERS, L.P.

as a Noteholder

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

















SIGNATURE PAGE TO

FIRST LIEN FORBEARANCE AGREEMENT




--------------------------------------------------------------------------------




EXHIBIT A (Specified Defaults)

I.

Current Defaults

1.

Events of Default arising under section 6.01(1) of the First Lien Indenture from
the Issuer’s non-payment of interest due on or about December 31, 2014 and
default interest thereon under the First Lien Notes and First Lien Indenture

2.

Events of Default arising under section 6.01(5) of the First Lien Indenture from
the Issuer’s non-payment of interest due on or about January 1, 2015 and default
interest thereon under the Second Lien Notes and Second Lien Indenture

II.

Anticipated Defaults

1.

Events of Default related to the late payment of interest due on or about
December 31, 2014 and default interest thereon due under the First Lien Notes
and First Lien Indenture and to the procedure for such late payment not being in
compliance with Section 2.12 of the First Lien Indenture












